Hallows, J.
(concurring). I concur with the result of the court’s opinion and much of its reasoning. However, I would reverse also on the ground the exclusion of churches from residential districts is invalid and particularly the exclusion of churches from the “C” district which permits schools and municipal buildings as well as residences is invalid because such classification is arbitrary, unreasonable, and capricious.
The court’s opinion points out the total exclusion of churches from the village would be invalid but implies the exclusion of churches from “A,” “B,” and “C” districts under the ordinance is valid if there are other areas or districts in Bayside which contain adequate and available sites and in which churches are permitted. The validity of an *607ordinance excluding churches from residential areas is thus to be determined by the circumstances of each case.
Considering the nature of the zoning power of a municipality, I cannot agree the exercise of that power to exclude churches of itself does not render an ordinance invalid. The zoning power may only be exercised .to promote the health, safety, morals, and general welfare of the community. See sec. 62.23 (7) (a), Stats., cities, and sec. 61.35, villages. The exclusion of churches from a residential district as was done in this case, must bear some reasonable relationship to the promotion of those ends. Because it may be contemplated that a church might be undesirable or affect the safety or the general welfare of the community, that fact does not justify the universal exclusion of all churches from the district. Correct thinking does not permit the drawing of a-universal conclusion from an isolated fact.
The majority, rule in this country is that churches may not, either by the express or implied language of the zoning ordinance, validly be excluded from residential areas as an absolute and an invariable rule. The following cases so hold or state.1 We pointed out this rule in Hall v. Church of the Open Bible (1958), 4 Wis. (2d) 246, 249, 89 N. W. (2d) 798.
*608The exclusion of churches from residential districts has no substantial relationship to the promotion of public health, safety, morals, or general welfare. The various factors considered in excluding churches from a residential area or in determining the priority of granting or refusing a permit under those types of ordinances which permit churches in an area only by permit have been the subject matter of numerous cases. These factors, including traffic problems, traffic conditions, and effect of depreciating property values, loss of tax revenue, noise and other inconveniences, and that churches are detrimental and do not further public morals, have been considered and rejected in the previously cited cases. Invalidity of the absolute exclusion of churches from residential areas has generally been placed on constitutional grounds, such as violation of the due-process or equal-protection clauses of state constitutions and the federal constitution and as an unreasonable interference with the freedom of religion.
The church in our society has long been identified with family and residential life. Churches traditionally have been and should be located in that part of the community where people live. They should be easily and conveniently located *609to the home. Churches are not supermarkets, manufacturing-plants, or commercial establishments and should not be restricted to such areas. How can the exclusion of churches from a residential area promote public morals or the general welfare? To so hold is a failure to understand the purpose and the influence of churches. As quoted in Young Israel Organization v. Dworkin (1956), 105 Ohio App. 89, 104, 133 N. E. (2d) 174:
“ ‘The place of the church is to be found in that part of the community where the people live. It is to be associated with the home. Its influence is concerned with family life. It is an institution to which we look for leadership in furtherance of the brotherhood of man, in molding the moral progress of our children and sustaining and giving strength to purity of our family life. To hold that a church is detrimental to the welfare of the people is in direct contradiction of historical truths and evidences a failure to recognize basic fundamentals of a democratic society.’ ”
If municipalities, under the guise of general welfare, can exclude churches by the zoning process from a residential district, it follows that by the exercise of that power, a municipality can rezone a residential district making all the churches now located therein nonconforming uses, and eventually relegate churches to commercial and industrial districts. It is no answer to say that municipalities would not do this. We are not speaking of what a municipality will or will not do but what, in the exercise of the zoning power, it can do. There are limits to the exercise of the zoning power beyond which the government cannot go. There are as many people who desire to live close to a church and who believe a church in a residential district enhances the value of property as there are those who consider that a church in their midst has some depreciating effect on the value of their property. Traffic conditions, noise, and inconvenience in our modern society we will always have with *610us.' The solution of such problems lies in reasonable regulation, not in prohibiting churches in residential districts and changing the mode of life of the people in the community. I cannot see how excluding churches from a residential district promotes public safety, health, morals, or the general welfare or is a valid exercise of the police power.
Specifically, district “C,” which allows municipal buildings, schools, and dwellings, is an invalid classification in this case, being an arbitrary, unreasonable, and capricious exercise of the zoning power. The church in question is in a “C” district. The considerations that allow municipal buildings and schools in this district would necessarily require the inclusion of churches. As the majority opinion points out, such classification has been held to be invalid and capricious.
It is true, in State ex rel. Wisconsin Lutheran H. S. Conference v. Sinar (1954), 267 Wis. 91, 65 N. W. (2d) 43, we held an ordinance which excluded private high schools from a classification which included public schools was a valid classification. The arguments and the reasoning of the dissenting opinion in the Sinar Case appeal to this writer as being valid. Perhaps the Sinar Case can be distinguished in that it dealt with schools and not churches, but that is of little consequence because I do not see the validity of the distinction between a public school and a private school in the same land-use district. A year after the Sinar Case was decided, a California court came to the opposite conclusion in holding a zoning ordinance could not exclude a private elementary school from an area where public schools were permitted. Roman Catholic Welfare Corp. of San Francisco v. Piedmont (1955), 45 Cal. (2d) 325, 289 Pac. (2d) 439. Many churches conduct elementary schools as a part of their activities and such schools should not be separated on any theory of land use or zoning from the church. For cases on this problem, see 36 A. L. R. (2d) 653.
*611There are many cases which could be cited and discussed but this opinion is not intended to be a discussion of the .cases and of the reasons for the conclusions reached, but merely to express generally the position of the writer on the problems involved.
I am authorized to state that Mr. Justice BROADFOOT.and Mr. Justice Dieterich concur in this opinion.

 Pentecostal Holiness Church v. Dunn (1946), 248 Ala. 314, 27 So. (2d) 561; Ellsworth v. Gercke (1945), 62 Ariz. 198, 156 Pac. (2d) 242; O’Brien v. Chicago (1952), 347 Ill. App. 45, 105 N. E. (2d) 917; Board of Zoning Appeals v. Decatur, Indiana Co. of Jehovah’s Witnesses (1954), 233 Ind. 83, 117 N. E. (2d) 115; Attorney General v. Dover (1951), 327 Mass. 601, 100 N. E. (2d) 1; Portage Township v. Full Salvation Union (1947), 318 Mich. 693, 29 N. W. (2d) 297; Congregation Temple Israel v. Creve Coeur (Mo. 1959), 320 S. W. (2d) 451; State ex rel. Westminster Presbyterian Church v. Edgecomb (1922), 108 Neb. 859, 189 N. W. 617; State ex rel. Roman Catholic Bishop v. Hill (1939), 59 Nev. 231, 90 Pac. (2d) 217; Yanow v. Seven Oaks Park (1953), 11 N. J. 341, 94 Atl. (2d) 482; Community Synagogue v. Bates (1956), *6081 N. Y. (2d) 445, 154 N. Y. Supp. (2d) 15, 136 N. E. (2d) 488; Diocese of Rochester v. Planning Board (1956), 1 N. Y. (2d) 508, 154 N. Y. Supp. (2d) 849, 136 N. E. (2d) 827; State ex rel. Synod of Ohio v. Joseph (1942), 139 Ohio St. 229, 39 N. E. (2d) 515; State ex rel. Anshe Chesed Congregation v. Bruggemeier (1953), 97 Ohio App. 67, 115 N. E. (2d) 65; Young Israel Organization v. Dworkin (1956), 105 Ohio App. 89, 133 N. E. (2d) 174; Milwaukie Co. of Jehovah's Witnesses v. Mullen (1958), 214 Or. 281, 330 Pac. (2d) 5; Stark’s Appeal (1950), 72 Pa. D & C 168, 98 Pittsburgh Legal Journal, 361; Sherman v. Simms (1944), 143 Tex. 115, 183 S. W. (2d) 415; State ex rel. Wenatchee Congregation of Jehovah’s Witnesses v. Wenatchee (1957), 50 Wash. (2d) 378, 312 Pac. (2d) 195; State ex rel. Howell v. Meador (1930), 109 W. Va. 368, 154 S. E. 876. Bassett, Zoning (1940 ed.), p. 200; 2 Yokley, Zoning Law & Practice (2d ed.), p. 110, sec. 222. See also Annos. 138 A. L. R. 1287, and 74 A. L. R. (2d) 347.